1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4
      ANTONIO LAVON DOYLE,                            Case No. 3:00-cv-00101-RCJ-WGC
5
            Petitioner,
6            v.                                       ORDER DENYING MOTION
                                                      TO RECONSIDER ORDER
7                                                     (ECF NO. 320)
      WILLIAM GITTERE, et al.,
8
            Respondents.
9

10

11

12          In this capital habeas corpus action, on May 23, 2018, the Court ruled on the
13   respondents’ motion to dismiss, granting it in part and denying it in part, and dismissed
14   several of Petitioner Antonio Lavon Doyle’s claims. See Order entered May 23, 2018
15   (ECF No. 301). A ground for the dismissal of claims was the statute of limitations.
16          On April 17, 2019, Doyle filed a Motion to Reconsider Order Dismissing Claims
17   as Untimely (ECF No. 320). In that motion, Doyle requests reconsideration of the
18   application of the statute of limitations in the May 23, 2018, order, arguing that the
19   intervening decision of the Ninth Circuit Court of Appeals in of Williams v. Filson, 908
20   F.3d 546 (9th Cir. 2018) (decided November 9, 2018), mandates equitable tolling such
21   as to render his claims timely. Doyle argues in his motion, as he did in his opposition to
22   his motion to dismiss, that the Court’s scheduling orders and uncertainty in the law
23   regarding the relation back of amended petitions warrants equitable tolling in his case,
24   and he argues that Williams lends new support to that argument and in light of Williams
25   the Court should reconsider dismissal of his claims on statute of limitations grounds.
26   Respondents filed an opposition to the motion for reconsideration on May 17, 2019
27   (ECF No. 326), and Doyle replied on May 24, 2019 (ECF No. 328).
28
                                                  1
1           A district court possesses “inherent procedural power to reconsider, rescind, or

2    modify an interlocutory order for cause seen by it to be sufficient.” City of Los Angeles v.

3    Santa Monica Baykeeper, 254 F.3d 882, 885 (9th Cir. 2001) (citations and internal

4    quotation marks omitted); see also Fed. R. Civ. P. 60. However, reconsideration of a

5    prior order is an extraordinary remedy “to be used sparingly in the interests of finality

6    and conservation of judicial resources.” Kona Enterprises, Inc. v. Estate of Bishop, 229

7    F.3d 877, 890 (9th Cir. 2000) (citation omitted). “Whether or not to grant reconsideration

8    is committed to the sound discretion of the court.” Navajo Nation v. Confederated Tribes

9    and Bands of the Yakama Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003). However,

10   “a motion for reconsideration should not be granted, absent highly unusual

11   circumstances, unless the district court is presented with newly discovered evidence,

12   committed clear error, or if there is an intervening change in the controlling law.” Marlyn

13   Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009)

14   (quoting 389 Orange St. Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999).

15          In the May 23, 2018, order, the Court described the procedural history relative to

16   the application of the statute of limitations to this case, as follows:

17                 Doyle’s judgment of conviction became final on September 22,
            1997, which was 90 days after the Nevada Supreme Court denied
18          rehearing on Doyle’s direct appeal. See Order Denying Rehearing, Exhibit
            175 (ECF No. 173-10, p. 92); see also Clay v. United States, 537 U.S.
19          522, 528 n.3 (2003) (conviction final at expiration of 90-day period to seek
            certiorari following decision of highest state court); Bowen v. Roe, 188
20          F.3d 1157, 1159 (9th Cir. 1999) (same).
21                  Doyle timely filed his first state petition for writ of habeas corpus on
            June 26, 1997, tolling the limitations period before it began to run. See
22          Petition for Writ of Habeas Corpus (Post-Conviction), Exhibit 176 (ECF
            No. 174, pp. 2-41); see also 28 U.S.C. § 2244(d)(2). Doyle’s first state
23          habeas action concluded, and the statutory tolling ceased, on April 13,
            2000, when the Nevada Supreme Court issued its remittitur after affirming
24          the denial of Doyle’s petition. See Remittitur, Respondents’ Exhibit 5 (ECF
            No. 209-7). The limitation period for the filing of Doyle’s federal habeas
25          petition then began to run.
26                  Doyle submitted his original pro se petition (ECF No. 4) for filing, to
            initiate this case, on February 28, 2000. That petition was unquestionably
27          timely filed.
28
                                                    2
                    There was no statutory tolling of the limitations period by virtue of
1           the pendency of this federal habeas corpus action. See Duncan v. Walker,
            533 U.S. 167, 181-82 (2001) (pendency of federal habeas corpus action
2           does not toll AEDPA limitations period). Therefore, absent equitable
            tolling, the limitations period ran out on April 14, 2001.
3
                    Doyle did not file his first amended petition (ECF No. 168) until
4           May 14, 2008, more than seven years after the limitations period ran out.
            His second amended petition was filed more than eight years after that, on
5           October 28, 2016 (ECF No. 265). Therefore, unless Doyle can show that
            equitable tolling is warranted, the question of the timeliness of the claims
6           in his second amended petition turns upon whether the claims in that
            petition relate back to the filing of his timely original petition.
7

8    Order entered May 23, 2018 (ECF No. 301), p. 11. And, with regard to the question of

9    equitable tolling, the Court stated:

10                   Doyle argues, essentially, that he is entitled to equitable tolling
            because he relied upon the Court’s scheduling orders in determining when
11          to file his amended petition. See Opposition to Motion to Dismiss, pp. 4-
            13. Instructions from a court do not serve as a basis for equitable tolling
12          unless the court “affirmatively misled” the petitioner. Ford v. Pliler, 590
            F.3d 782, 786-87 (9th Cir. 2009). There is no showing by Doyle that he
13          was affirmatively misled. The Court’s scheduling orders granted leave for
            Doyle to conduct discovery, set time limits for Doyle to do investigation
14          and conduct discovery, and set time limits for Doyle to file his amended
            petition; those orders certainly were not extraordinary in any way, and they
15          did not make any statement about, or have any bearing on, the operation
            of the statute of limitations. Doyle has not made any factual allegation, and
16          he has not proffered any evidence, suggesting otherwise.
17                  Moreover, the United States Supreme Court decided Mayle [545
            U.S. 644 (2005)] on June 23, 2005, holding that an amended habeas
18          petition does not relate back when it asserts a new ground for relief
            supported by facts that differ in both time and type from those set forth in
19          the original pleading. Mayle, 545 U.S. at 650. If Doyle and his counsel
            were under any misconception about whether new claims in an amended
20          petition would relate back to Doyle’s original petition, Mayle cleared that
            up. However, despite the import of Mayle, Doyle did not file his first
21          amended habeas petition until May 14, 2008, almost three years after
            Mayle clarified the law regarding the relation back of claims in amended
22          habeas petitions.
23                Doyle has not shown that any extraordinary circumstance
            prevented timely filing of his first and second amended habeas petitions.
24          See Holland, 560 U.S. at 649. Equitable tolling is not warranted.
25   Id. at 13.

26          Doyle now argues, essentially, that, under Williams, he should receive the benefit

27   of equitable tolling because he was misled by the Court’s scheduling orders to believe

28   that new claims in his amended habeas petition would automatically be considered to
                                                  3
1    be in compliance with the statute of limitations, so long as the amended petition was

2    filed within the time allowed by the scheduling orders. See Motion to Reconsider (ECF

3    No. 32). Doyle’s citation of Williams in support of his position is unconvincing. In

4    Williams, the petitioner filed his amended petition more than five years before the

5    Supreme Court decided Mayle. In this case, on the other hand, Doyle did not file his first

6    amended petition until almost three years after Mayle was decided. Doyle does not

7    demonstrate that equitable tolling is warranted during the delay from the Supreme

8    Court’s decision in Mayle – which eliminated any confusion regarding the law governing

9    relation back of amended habeas petitions – and the filing of his first amended habeas

10   petition nearly three years later. The Court will deny Doyle’s motion.

11             IT IS THEREFORE ORDERED that Petitioner’s Motion for Reconsideration

12   (ECF No. 320) is DENIED.

13             IT IS FURTHER ORDERED that Respondents will have 30 days from the date of

14   this order to file a response to Petitioner’s Reply (ECF No. 322), and a response to

15   Petitioner’s Motion for Evidentiary Hearing (ECF No. 323).

16             IT IS FURTHER ORDERED that, in all other respects, the schedule for further

17   proceedings set forth in the order entered June 28, 2016 (ECF No. 258) will remain in

18   effect.

19
         DATED: This 7th day of October, 2019.
20             DATED THIS ___ day of ______________________, 2019.
21

22
                                                 ROBERT C. JONES,
23                                               UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                   4
